DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 06/23/2022. Claims 1, 5, 9, 12-13, 18-19, and 28-29 have been amended. Claims 1-33 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed applications, 63/017464 filed on 04/29/2020 and 63/050032 filed on 07/09/2020, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Furthermore, the prior filed application 17/067150 is also acknowledged.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for the details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 17-19, 20-21, 23, 25-26, and33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birka et al. (US 2020/0327097), hereinafter Birka in view of Singer et al. (US 2018/0143881), hereinafter Singer
Regarding claims 1 and 18, taking claim 1 as exemplary, Birka teaches a method for mitigating a recovery impact on a primary application instance, the method comprising: 
establishing a replica application instance (slave database 102 b), the replica application instance representing an asynchronous replica of the primary application instance (Birka, [0071], for example where the two databases 102 a and 102 b are a master database and a slave database respectively … Replicating a first database at a second database comprises initializing a snapshot of the first database 102 a at the second database 102 b); 
causing the primary application instance to asynchronously communicate log entries to the replica application instance (Birka, [0071], sending log records 112 a, corresponding to operations that have been performed to data stored at the first database 102 a, to the second database 102 b to be replayed on the second database 102 b);
causing the replica application instance to follow behind the execution of the primary application instance (database 102 a) by replaying the log entries at the replica application instance (Birka, [0035], Database management systems may be used to maintain the crash stability of one or more databases 102 a, 102 b by backing up data stored on the one or more databases and information relating to the structure of the data stored therein. The database management system may reinitialize or restore the database following a crash;  [0059], When recovering the database 102 a or re-provisioning a node in a database system 100 using a snapshot, the database system 100 first initializes a snapshot of the database 102 a and then replays log records in the set of log files which relate to certain transactions, the results of which were not included in the snapshot), wherein corresponding states of the replica application instance and primary application instance are different from one another (Birka, [0038], The database system 100 comprises a plurality of snapshots 116 a, 116 b corresponding to respective databases 102 a, 102 b. A snapshot represents a state of a database at a given time.); 
capturing a memory image during execution by the replica application instance (Birka, [0059], When recovering the database 102 a or re-provisioning a node in a database system 100 using a snapshot, the database system 100 first initializes a snapshot of the database 102 a and then replays log records in the set of log files which relate to certain transactions, [0060]; [0071], Replicating a first database at a second database comprises initializing a snapshot of the first database 102 a at the second database 102 b and sending log records 112 a, corresponding to operations that have been performed to data stored at the first database 102 a, to the second database 102 b to be replayed on the second database 102 b. The second database then replays log records which were recorded after the snapshot was generated), wherein the memory image is a state of in-memory data at the replica application instance; and 
performing a recovery of the primary application instance by: restoring the primary application instance to a restore point based on a time when the memory image was captured (Birka, [0059], When recovering the database 102 a or re-provisioning a node in a database system 100 using a snapshot, the database system 100 first initializes a snapshot of the database 102 a and then replays log records in the set of log files which relate to certain transactions); 
generating a catch-up log based on a full log associated with the primary application instance, the catch-up log including a subset of records from the full log that were logged after the restore point; and 
causing the primary application instance to replay the catch-up log.  
Birka teaches initializing a slave database102 b from a snapshot and transaction logs of a master database 102 a when the master database 102 a crashes, nevertheless, Birka does not explicitly teach restoring the master database 102 a from the slave database 102 b, more specifically, performing a recovery of the primary application instance by: restoring the primary application instance to a restore point based on a time when the memory image was captured; generating a catch-up log based on a full log associated with the primary application instance, the catch-up log including a subset of records from the full log that were logged after the restore point; and causing the primary application instance to replay the catch-up log, as claimed. Birka also does not explicitly teach wherein the memory image is a state of in-memory data at the replica application instance, as claimed.
However, Birka in view of Singer teaches wherein the memory image is a state of in-memory data at the replica application instance  (Singer, [0024], the database system 105 may, for example, be an in-memory database in which all relevant data is kept in main memory; [0063]; [0070],  snapshot is a definition or state of the database at a particular point in time. It may be a snapshot of the database in the persistence layer and/or the main memory; [0072], The snapshot 615 is restored to main memory);
 restoring the primary application instance to a restore point based on a time when the memory image was captured (Singer, [0071], FIG. 6, illustrates the failure and takeover as occurring at takeover position 8300 of the transaction log 625 which is later in time than position 5500. As a result of the failure of the database system 605, the transaction log 625 between the two database systems may differ after position 8300; [0072], Once the old primary database system 605 returns to an operational mode, a failback operation to restore the state of the old primary database system 605 is performed … the snapshot 615 may be an active snapshot that is confirmed to exist on the new primary database 610 … The snapshot 615 is restored to main memory within the old primary database 605; Fig.6);
generating a catch-up log based on a full log associated with the primary application instance, the catch-up log including a subset of records from the full log that were logged after the restore point (Singer, [0072], The new primary database 610 sends the log information back to the old primary database system 605. In particular, the log information is a delta log 620 that includes transaction information for all transactions performed by the new primary database system after the log position corresponding to the snapshot (e.g., log position 5500 in FIG. 6)); and 
causing the primary application instance to replay the catch-up log (Singer, [0072], Once the delta log is replayed on the old primary database system 605, both databases are logically equivalent).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Birka to incorporate teaching of Singer to restore an old primary system from a new primary system (i.e. old secondary system) by applying a delta log of transactions, which occurred after the time when the old primary system failed, to a snapshot of the new primary system (i.e. the snapshot that the new primary system used at the time or failover). A person of ordinary skill in the art would have been motivated to combine the teachings of Birka with Singer because it improves efficiency and reliability of a storage system disclosed in Birka by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Claim 18 has similar limitations as claim 1 and is rejected for the similar reasons.

Regarding claim 19, Birka teaches a method comprising: 
causing a primary application instance (102 a) to asynchronously communicate log entries to a replica application instance (Birka, [0071], The database system 100 may replicate a first database 102 a at a second database 102 b, for example where the two databases 102 a and 102 b are a master database and a slave database respectively…. sending log records 112 a, corresponding to operations that have been performed to data stored at the first database 102 a, to the second database 102 b to be replayed on the second database 102 b);
causing the replica application instance to follow behind execution of an application process by the primary application instance by replaying the log entries at the replica application instance (Birka, [0035], Database management systems may be used to maintain the crash stability of one or more databases 102 a, 102 b by backing up data stored on the one or more databases and information relating to the structure of the data stored therein. The database management system may reinitialize or restore the database following a crash;  [0059], When recovering the database 102 a or re-provisioning a node in a database system 100 using a snapshot, the database system 100 first initializes a snapshot of the database 102 a and then replays log records in the set of log files which relate to certain transactions, the results of which were not included in the snapshot), wherein corresponding states of the replica application instance and primary application instance are different from one another (Birka, [0038], The database system 100 comprises a plurality of snapshots 116 a, 116 b corresponding to respective databases 102 a, 102 b. A snapshot represents a state of a database at a given time);
at periodic intervals during execution of the application process by the primary application instance (Birka, [0091], The database system may maintain a plurality of snapshots and new snapshots are generated periodically): 
generating a catch-up log based on a full log associated with the primary application instance (Birka, [0036], The database 102 a may comprise the set of log files 110 a ), the catch-up log including a subset of records from the full log (Birka, [0009], a database system to replay any transactions corresponding to log records which are in the set of log files after the selected snapshot cutoff log sequence indicator; [0071], Having a second database 102 b which is a replication of the first database 102 a also provides a backup. Replicating a first database at a second database comprises initializing a snapshot of the first database 102 a at the second database 102 b and sending log records 112 a, corresponding to operations that have been performed to data stored at the first database 102 a, to the second database 102 b to be replayed on the second database 102 b. The second database then replays log records which were recorded after the snapshot was generated); and 
causing a replica application instance to replay the catch-up log (Birka, [0060]; [0071]); 
capturing a memory image, after the replica application instance has completed replaying a respective catch-up log (Birka, [0070; [0071], Having a second database 102 b which is a replication of the first database 102 a also provides a backup. Replicating a first database at a second database comprises initializing a snapshot of the first database 102 a at the second database 102 b and sending log records 112 a, corresponding to operations that have been performed to data stored at the first database 102 a, to the second database 102 b to be replayed on the second database 102 b. The second database then replays log records which were recorded after the snapshot was generated.), wherein the memory image is a state of in-memory data at the replica application instance; and 
positioning the memory image to enable access to the primary application instance for recovery (Birka, [0008], [0009]; [0060]).  
Birka does not explicitly teach wherein the memory image is a state of in-memory data at the replica application instance, as claimed.
However, Birka in view of Singer teaches at periodic intervals during execution of the application process by the primary application instance (Singer, [0070], While the primary database system and the secondary database systems are connected, the primary databases system periodically creates snapshots of the stored database (e.g., the database stored in the persistence layer)).);
wherein the memory image is a state of in-memory data at the replica application instance (Singer, [0024], the database system 105 may, for example, be an in-memory database in which all relevant data is kept in main memory; [0063]; [0070], snapshot is a definition or state of the database at a particular point in time. It may be a snapshot of the database in the persistence layer and/or the main memory; [0072], The snapshot 615 is restored to main memory);
 positioning the memory image to enable access to the primary application instance for recovery (Singer, [0070], It may be a snapshot of the database in the persistence layer and/or the main memory; Note – copies of snapshot are created and stored in a persistence layer and/or a main memory; [0072], Then the old primary database system 605 identifies a snapshot 615 located in persistence storage on the primary database 605 … In some embodiments, the snapshot 615 may be the most recent available snapshot 615. The snapshot 615 is restored to main memory within the old primary database 605).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Birka to incorporate teaching of Singer to periodically create snapshots of a primary storage system, store the snapshots in a persistence layer and/or main memory for the primary system, and restore a snapshot in a main memory. A person of ordinary skill in the art would have been motivated to combine the teachings of Birka with Singer because it improves efficiency, performance, and reliability of a storage system disclosed in Birka by processing a snapshot in a main memory instead of a disk storage and restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 2, the combination of Birka and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Birka further teaches the method of claim 1, wherein the primary application instance is executed in a primary execution environment and wherein the replica application instance is executed in a replica execution environment that is physically and/or logically separate from the primary execution environment (Birka, [0071], The database system 100 may replicate a first database 102 a at a second database 102 b, for example where the two databases 102 a and 102 b are a master database and a slave database respectively … Having a second database 102 b which is a replication of the first database 102 a also provides a backup; Fig.1; Singer, [0055], FIG. 4 is a functional flow diagram illustrating an architecture 400 to support load balancing between a primary database system 405 a and a secondary database system 405 b, which serves as a hot-standby to primary database system 405 a; Fig. 4).  
Regarding claim 25, claim 25 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claim 3, the combination of Birka and Singer teaches all the features with respect to claim 2 as outlined above. The combination of Birka further teaches the method of claim 2, further comprising: pre-positioning the memory image before performing the recovery of the primary application instance (Singer, [0070], periodically creates snapshots of the stored database (e.g., the database stored in the persistence layer). As used herein, a snapshot is a definition or state of the database at a particular point in time. It may be a snapshot of the database in the persistence layer and/or the main memory).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Birka to incorporate teaching of Singer to apply transactions of a delta log to a primary application during a restoration process. A person of ordinary skill in the art would have been motivated to combine the teachings of Birka with Singer because it improves efficiency and reliability of a storage system disclosed in Birka by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 4, the combination of Birka and Singer teaches all the features with respect to claim 3 as outlined above. The combination of Birka further teaches the method of claim 3, wherein pre-positioning the memory image includes: generating a copy of the memory image (Singer, [0070], It may be a snapshot of the database in the persistence layer and/or the main memory; Note – copies of snapshot are created and stored in a persistence layer and a main memory); and storing the copy of the memory image in a recovery environment that is accessible to the primary execution environment (Singer, [0072], Then the old primary database system 605 identifies a snapshot 615 located in persistence storage on the primary database 605 … In some embodiments, the snapshot 615 may be the most recent available snapshot 615. The snapshot 615 is restored to main memory within the old primary database 605).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Birka to incorporate teaching of Singer to apply transactions of a delta log to a primary application during a restoration process. A person of ordinary skill in the art would have been motivated to combine the teachings of Birka with Singer because it improves efficiency and reliability of a storage system disclosed in Birka by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 26, claim 26 has similar limitations as claim 4 and is rejected for the similar reasons.
Regarding claim 5, the combination of Birka and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Birka further teaches the method of claim 1, wherein causing the replica application instance to follow behind the execution of the primary application instance includes: enabling the replica application instance to access records from the full log associated with the primary application instance (Birka, [0060]; Fig. 5; Singer, [0064], In order to propagate changes to the data or the underlying schema from the primary database system 505 to the secondary database system 510, processor 545 also replicates 530 transaction logs directly to the process control 560 of the secondary database system 510.); and causing the replica application instance to perform transactions indicated in the records, the transactions previously performed by the primary application instance (Singer, [0064], Process control 560 includes one or more applications that cause processor 550 to then replay the transaction logs replicated from the primary database system 505, thereby replaying the transactions at the secondary system 510. As transaction logs are replayed, the various transactions executed at the primary database system become reflected in the secondary database system 510).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Birka to incorporate teaching of Singer to apply transactions of a delta log to a primary application during a restoration process. A person of ordinary skill in the art would have been motivated to combine the teachings of Birka with Singer because it improves efficiency and reliability of a storage system disclosed in Birka by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 7, the combination of Birka and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Birka further teaches the method of claim 1, further comprising: stopping execution by the replica application instance before performing the recovery of the primary application instance (Singer, [0069], if the primary database system fails … the secondary database system becomes the new primary database system 610;  Note – when the primary system fails and the secondary system takes over the primary role, the new primary (i.e. old secondary) does not perform data replications since data is replicated at the backup site (i.e. secondary system)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Birka to incorporate teaching of Singer to have a secondary system takes over the primary role when a primary system fails. A person of ordinary skill in the art would have been motivated to combine the teachings of Birka with Singer because it improves efficiency and reliability of a storage system disclosed in Birka by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 9, the combination of Birka and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Birka  further teaches the method of claim 1, wherein the memory image is one of a plurality of memory images captured during execution by the replica application instance (Birka, [0038], The database system 100 comprises a plurality of snapshots 116 a, 116 b corresponding to respective databases 102 a, 102 b), the method further comprising: before restoring the primary application instance to the restore point based on the memory image: identifying the memory image as a most recent memory image of the plurality of memory images (Singer, [0072], the snapshot 615 may be the most recent available snapshot 615); and selecting the memory image in response to identifying the memory image as the most recent memory image (Singer, [0072], Once the old primary database system 605 returns to an operational mode, a failback operation to restore the state of the old primary database system 605 is performed  … The snapshot 615 is restored to main memory within the old primary database 605).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Birka to incorporate teaching of Singer to select a most recent available snapshot to restore a failed primary system. A person of ordinary skill in the art would have been motivated to combine the teachings of Birka with Singer because it improves efficiency and reliability of a storage system disclosed in Birka by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 10, the combination of Birka and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Birka further teaches the method of claim 1, further comprising: establishing a replica relationship between the primary application instance and the replica application instance (Birka, [0071], The database system 100 may replicate a first database 102 a at a second database 102 b, for example where the two databases 102 a and 102 b are a master database and a slave database respectively … Having a second database 102 b which is a replication of the first database 102 a also provides a backup.).  
Regarding claim 11, the combination of Birka and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Birka further teaches the method of claim 1, further comprising: detecting a failure in the primary application instance and/or an environment in which the primary application instance is executing (Singer, [0071], In the event of a failure of the primary database system, the secondary database system takes over as the new primary database system 610); wherein the recovery of the primary application instance is performed in response to detecting the failure (Singer, [0072], Once the old primary database system 605 returns to an operational mode, a failback operation to restore the state of the old primary database system 605 is performed).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Birka to incorporate teaching of Singer restore a primary system after a failure has occurred to the primary system. A person of ordinary skill in the art would have been motivated to combine the teachings of Birka with Singer because it improves efficiency and reliability of a storage system disclosed in Birka by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 23, claim 23 has similar limitations as claim 11 and is rejected for the similar reasons.
Regarding claim 17, the combination of Birka and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Birka further teaches the method of claim 1, wherein the memory image is one of a plurality of memory images captured at different times during execution by the replica application instance (Birka, [0038], A snapshot represents a state of a database at a given time; Singer, [0070], a snapshot is a definition or state of the database at a particular point in time); and wherein the plurality of memory images are managed using a linked difference-only index and/or a linked full-index (Singer, [0070],  The snapshot may be identified by a position on the transaction log 625).  
Regarding claim 33, claim 33 has similar limitations as claim 17 and is rejected for the similar reasons.
Regarding claim 20, the combination of Birka and Singer teaches all the features with respect to claim 19 as outlined above. The combination of Birka further teaches the method of claim 19, further comprising: performing a recovery of the primary application instance based on the memory image (Birka, [0059], A snapshot of the database 102 a can be used during recovery of the database 102 a; Singer, [0070], In the event of a failure of the primary database system, the secondary database system takes over as the new primary database system 610. This failure/takeover may also be identified by a position on the transaction log 625; [0071], Once the old primary database system 605 returns to an operational mode, a failback operation to restore the state of the old primary database system 605 is performed; [0074]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Birka to incorporate teaching of Singer to restore a failed primary database system using a selected snapshot. A person of ordinary skill in the art would have been motivated to combine the teachings of Birka with Singer because it improves efficiency and reliability of a storage system disclosed in Birka by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 21, the combination of Birka teaches all the features with respect to claim 20 as outlined above. The combination of Birka father teaches the method of claim 20, wherein the catch-up log is a first catch-up log, the subset of records is a first subset of records (Birka, [0071], Replicating a first database at a second database comprises initializing a snapshot of the first database 102 a at the second database 102 b and sending log records 112 a, corresponding to operations that have been performed to data stored at the first database 102 a, to the second database 102 b to be replayed on the second database 102 b. The second database then replays log records which were recorded after the snapshot was generated; Note – the first catch-up log is used to generate a backup image used by 102 b during a failover of 102 a), and wherein performing the recovery of the primary application instance includes: 
restoring the primary application instance to a restore point based on the memory image (Birka, [0059], When recovering the database 102a or re-provisioning a node in a database system 100 using a snapshot; Singer, [0070], [0072], The snapshot 615 is restored to main memory within the old primary database 605; [0074]); 
generating a second catch-up log based on the full log associated with the primary application instance, the second catch-up log including a second subset of records from the full log that are beyond the restore point (Singer, [0072], The old primary database system then communicates with the new primary database system 610 to obtain the transaction log from the new primary database 610. The new primary database 610 sends the log information back to the old primary database system 605. In particular, the log information is a delta log 620 that includes transaction information for all transactions performed by the new primary database system after the log position corresponding to the snapshot (e.g., log position 5500 in FIG. 6)); and 
causing the primary application instance to replay the second catch-up log (Singer, [0072], Once the delta log is replayed on the old primary database system 605, both databases are logically equivalent; Note – the second catch-up log is the subset of transactions logs recorded after 102 b took over the role of being a primary server).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Birka to incorporate teaching of Singer to restore a failed primary database system using a selected snapshot and a delta log. A person of ordinary skill in the art would have been motivated to combine the teachings of Birka with Singer because it improves efficiency and reliability of a storage system disclosed in Birka by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).

Claims 6 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Birka and Singer as applied to claims 1 and 19 respectively above, and further in view of Sridharan (US 2019/0163372), hereinafter Sridharan.
Regarding claim 6, the combination of Birka teaches all the features with respect to claim 1 as outlined above. The combination of Birka does not explicitly teach the method of claim 1, wherein no memory images are captured based on the primary application instance, as claimed.
However, the combination of Birka in view of Sridharan teaches the method of claim 1, wherein no memory images are captured based on the primary application instance (Sridharan, [0035], Backup proxy 165 then generates a backup image (e.g., backup image 180(1)) from the replica using the metadata; Fig.1, see Backup Proxy 165 in Cloud Computing Device 155).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Birka to incorporate teachings of Sridharan to only generate a backup image in a cloud computing site from a replica. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Birka with Sridharan because it improves efficiency and performance of the storage system disclosed in the combination of Birka by reducing data retransmitting from a primary site to a secondary site which reduces network trafficking (Sridharan, [0007]).
Regarding claim 27, claim 27 has similar limitations as claim 6 and is rejected for the similar reasons.

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Birka and Singer as applied to claims 1 and 20 respectively above, and further in view of Bellaton et al. (US 2002/0162020), hereinafter Bellaton.
Regarding claim 8, the combination of Birka teaches all the features with respect to claim 1 as outlined above. The combination of Birka further teaches the method of claim 1, further comprising: isolating the primary application instance from one or more network connections before performing the recovery of the primary application instance (Singer, [0070], While the primary database system and the secondary database systems are connected; [0071], In the event of a failure of the primary database system, the secondary database system takes over as the new primary database system 610 … since the database system 605 and the database system 610 are not connected); determining that the primary application instance has completed replaying the catch- up log (Singer, [0074], after the old primary database system 605 receives the transaction log information it applies the transaction log information to the snapshot data on the first database system in operation 708 … After applying the transaction log information to the snapshot data on the old primary database system 605 in operation 708, the data on the first database system is logically equivalent to data on the new primary database system 610); and reconnecting the primary application instance to the one or more network connections in response to determining that the primary application instance has completed replaying the catch-up log.
The combination of Birka does not explicitly teach reconnecting the primary application instance to the one or more network connections in response to determining that the primary application instance has completed replaying the catch-up log, as claimed.
However, the combination of Birka in view of Bellaton teaches reconnecting the primary application instance to the one or more network connections in response to determining that the primary application instance has completed replaying the catch-up log (Bellaton, [0078], ensure that a reconnection to a primary server occurs after failover and recovery of the primary server.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Birka to incorporate teachings of Bellaton to ensure that a reconnection to a primary server occurs after transactions of delta log are replayed at the primary database, which is the completion of the recovery of the primary system. A person or ordinary skill in the art would have been motivated to combine the teachings of the combination of Birka with Bellaton because it improves reliability of the system disclosed in the combination of Birka by ensuring correct data is provided by a primary server (Bellaton, [0078]).
Regarding claim 22, claims 22 has similar limitations as claim 8 and is rejected for the similar reasons.

Claims 12, 15-16, 28, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Birka and Singer as applied to claims 1 and 19 respectively above, and further in view of Spottswood et al. (US 2020/0073759), hereinafter Spottswood.
Regarding claim 12, the combination of Birka teaches all the features with respect to claim 1 as outlined above. The combination of Birka further teaches the method of claim 1, further comprising: enabling the replica application instance to use persistent memory (PMEM) as volatile-mode memory to store and access in-memory data during execution (Singer, [0062], Primary database system 505 may include an in-memory database in which substantially all actively used data may be kept and maintained in main memory 535 so that operations can be executed without disk I/O; [0070],  It may be a snapshot of the database in the persistence layer and/or the main memory; [0072], The snapshot 615 is restored to main memory within the old primary database 605. ); wherein capturing the memory image includes safekeeping, in the PMEM, the state of the in-memory data at a particular time of capture.  
The combination of Birka does not explicitly teach the main memory is a persistent memory (PMEM) and wherein capturing the memory image includes safekeeping, in the PMEM, a particular state of the in-memory data at a particular time of capture, as claimed.
However, the combination of Birka in view of Spottswood teaches the method of claim 1, further comprising: enabling the replica application instance to use persistent memory (PMEM) as volatile-mode memory to store and access in-memory data during execution (Spottswood, [0041], During operation, software executed by processor 108 may cause a portion of system memory 110 to be designated as a scalable persistent memory region 128, i.e., essentially a virtual NVDIMM; Singer, [0070], It may be a snapshot of the database in the persistence layer and/or the main memory); wherein capturing the memory image includes safekeeping, in the PMEM, the state of the in-memory data at a particular time of capture (Spottswood, [0027], Such a region is intended to function essentially as a virtual non-volatile dual in-line memory module (virtual NVDIMM), such that data stored in scalable persistent memory region 128 is preserved in case of system shut-downs, including either un-planned power interruptions or intentional shut-downs; Birka, [0038], A snapshot represents a state of a database at a given time.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Birka to incorporate teachings of Spottswood to implement the main memory (in Singer) using a scalable persistent memory as system memory 110 (in Spottswood). A person of ordinary skill in the art would have been motivated to combine the teachings Birka with Spottswood because it improves efficiency and reliability of the system disclosed in the combination of Birka by preserving data stored in a system memory in case of system shut-downs (Spottswood, [0027]). 
Regarding claim 28, claim 28 has similar limitations as claim 12 and is rejected for the similar reasons.
Regarding claim 15, the combination of Birka, Singer, and Spottswood teaches all the features with respect to claim 12 as outlined above. The combination of Birka further teaches the method of claim 12, wherein enabling the replica application instance to use the PMEM as volatile-mode memory includes: virtualizing a memory object as anonymous byte-addressable memory for use by the replica application instance (Spottswood, [0041], software executed by processor 108 may cause a portion of system memory 110 to be designated as a scalable persistent memory region 128, i.e., essentially a virtual NVDIMM.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Birka to incorporate teachings of Spottswood to implement the main memory (in Singer) using a scalable persistent memory as system memory 110 (in Spottswood). A person of ordinary skill in the art would have been motivated to combine the teachings 
Birka with Spottswood because it improves efficiency and reliability of the system disclosed in the combination of Birka by preserving data stored in a system memory in case of system shut-downs (Spottswood, [0027]). 
Regarding claim 31, claim 31 has similar limitations as claim 15 and is rejected for the similar reasons.
Regarding claim 16, the combination of Birka, Singer, and Spottswood teaches all the features with respect to claim 15 as outlined above. The combination of Birka further teaches the method of claim 15, wherein the memory object is a distributed memory object (Spottswood, [0026]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Birka to incorporate teachings of Spottswood to implement the main memory (in Singer) using a scalable persistent memory as system memory 110 (in Spottswood). A person of ordinary skill in the art would have been motivated to combine the teachings Birka with Spottswood because it improves efficiency and reliability of the system disclosed in the combination of Birka by preserving data stored in a system memory in case of system shut-downs (Spottswood, [0027]). 
Regarding claim 32, claim 32 has similar limitations as claim 16 and is rejected for the similar reasons.

Claims 13-14 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Birka, Singer, and Spottswood as applied to claims 12 and 28 respectively above, and further in view of Loaiza et al. (US 2019/0065383), hereinafter Loaiza.
Regarding claim 13, the combination of Birka teaches all the features with respect to claim 12 as outlined above. The combination of Birka does not explicitly teach the method of claim 12, wherein safekeeping the state of the in- memory data includes preventing modification of the in-memory data from the state to a new state, as claimed.
However, the combination of Birka in view of Loaiza teaches the method of claim 12, wherein safekeeping the state of the in- memory data includes preventing modification of the in-memory data from the state to a new state (Loaiza, [0060],  A consistent read copy of a data block reflects the state of the data block at a particular point, such as at a particular logical timestamp; [0028], depending on the type of access granted (e.g. read, write, or other permissions), a process that is granted direct access can perform the type of access on the NVRAM directly; [0035]; [0058]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Birka to incorporate teachings of Loaiza to include permission information for accessing data stored in NVRAM such as change records for generating backups. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Birka with Loaiza because it improves security of the storage system disclosed in the combination of Birka by providing permission when accessing data objects (Loaiza, [0028]).  
Regarding claim 29, claim 29 has similar limitations as claim 13 and is rejected for the similar reasons.
Regarding claim 14, the combination of Birka teaches all the features with respect to claim 13 as outlined above. The combination of Birka does not explicitly teach the method of claim 13, wherein preventing modification of the in-memory data includes setting write protection in mappings between a logical address space of the replica application instance and the PMEM, as claimed.
However, the combination of Birka in view of Loaiza teaches the method of claim 13, wherein preventing modification of the in-memory data includes setting write protection in mappings between a logical address space of the replica application instance and the PMEM (Loaiza, [0035]; [0058]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Birka to incorporate teachings of Loaiza to include permission information in a mapping of memory address and non-volatile random access memory. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Birka with Loaiza because it improves security of the storage system disclosed in the combination of Birka by providing permission when accessing data objects (Loaiza, [0028]).  
Regarding claim 30, claim 30 has similar limitations as claim 14 and is rejected for the similar reasons.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Birka and Singer as applied to claims 19 above, and further in view of Vig et al. (US 11,042,503), hereinafter Vig.
Regarding claim 24, the combination of Birka teaches all the features with respect to claim 19 as outlined above. The combination of Birka does not explicitly teach the method of claim 19, wherein a new memory image is captured each time after the replica application instance has completed replaying a respective catch-up log, as claimed.
However, the combination of Birka in view of Vig teaches the method of claim 19, wherein a new memory image is captured each time after the replica application instance has completed replaying a respective catch-up log (Vig, Col.2, line 54 –Col.3, line 6, Disclosed is a continuous data protection system that captures all of the changes happening on the data store (e.g., a database) and periodically builds system snapshots (sometimes referred to as copies, herein) by applying logs on the closest system snapshot … system snapshots may be built at a partition level (e.g., for systems that partition data) by applying the change logs to prior snapshots.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Birka to incorporate teachings of Vig to continue create system snapshots by applying change logs to prior snapshots. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Birka by providing point-in-time snapshots to restore a failed database when needed (Vig, Col.3, lines 7-16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136